Mr. Justice Cartwright delivered the opinion of the court: Maria DeWitt Jesup, a resident of the State of New York, died on June 17, 1914, and by her will disposed of shares of capital stocks of corporations organized under the laws of other States having tangible property and doing business in this State. The county court of Cook county assessed an inheritance tax on the shares of stocks according to the ratio of the value of the assets of the corporations in this State to the value of their total assets and entered a judgment accordingly, from which the executors appealed. It was decided in People v. Griffith, 245 Ill. 532, that the stocks of foreign corporations owned by non-residents were not taxable under the Inheritance Tax act of 1895. The taxes in this case were imposed under the act of 1909, and the question whether any different rule exists under that act has been raised and decided in the case of People v. Dennett, (ante, p. 43,) and it was there decided that there is no reasonable basis for any different rule. So far as the judgment of the county court included inheritance taxes on shares of capital stock in foreign corporations the judgment is reversed. Judgment reversed.